In a negligence action by an infant plaintiff, a passenger in a motor vehicle operated by defendant Susanne McKnight and owned by her father, defendant David MeKnight, to recover damages for personal injuries sustained when the vehicle left the highway and crashed into some boulders and trees; and by the infant’s father to recover damages for medical expenses and loss of services, defendants appeal from an order of the Supreme Court, Westchester County, dated January 3, 1961, granting plaintiffs’ motion for summary judgment and directing an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, and motion denied. In our opinion, the record presents issues of fact which should be resolved on a trial. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.